Title: [15th of Feb. 1776.]
From: Adams, John
To: 


      On the 15th of Feb. 1776. Sundry other Letters from General Lee, General Schuyler and General Wooster were referred to the Committee to whom the Letters received Yesterday were referred. On the same day Congress took into Consideration the Report from the Committee of the whole house, and after debate resolved that it be recommitted. Resolved that Congress will tomorrow morning resolve itself into a Committee of the whole, to take into Consideration, the Propriety of Opening the Ports, and the Restrictions and regulations of Trade of these Colonies after the first of March next.
     